DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on June 30, 2021, hereinafter “Reply”, after non-final rejection of April 14, 2020, hereinafter “Non-Final Rejection”.  In the Reply, no claims have been amended, cancelled, nor added.  Furthermore, in the Examiner’s Amendment below, claims 1 and 11 have been amended, and no claims have been cancelled nor added.  Claims 1-20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Wayne H. Bradley, on August 24, 2021.

1. 	(Currently Amended) A system comprising:
a computing device communicatively coupled to a storage network comprising a plurality of memory blocks, wherein:

the registry is adaptively resized according to the access of the one or more memory blocks,
the registry comprises one or more registry blocks, 
each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, [[and]]
the specified number is the split level of each registry block,
when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and
the split level is stored inside each registry block apart from the one or more keys.

11. 	(Currently Amended) A method comprising:
communicatively coupling a computing device to a storage network comprising a plurality of memory blocks;
accessing one or more memory blocks of the plurality of memory blocks via the computing device;
maintaining a registry over the one or more memory blocks; and

the registry comprises one or more registry blocks,
each registry block comprises a split level, one or more keys, and an index,
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, [[and]]
the specified number is the split level of each registry block,
when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and
the split level is stored inside each registry block apart from the one or more keys.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A system comprising:
a computing device communicatively coupled to a storage network comprising a plurality of memory blocks, wherein:
the computing device is operable to access one or more memory blocks of the plurality of memory blocks and maintain a registry over the one or more memory blocks,

the registry comprises one or more registry blocks, 
each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block,
the specified number is the split level of each registry block,
when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and
the split level is stored inside each registry block apart from the one or more keys.

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A system comprising:  a computing device communicatively coupled to a storage network comprising a plurality of memory blocks, wherein: the computing device is operable to access one or more memory blocks of the plurality of memory blocks and maintain a registry over the one or more memory blocks, the registry is adaptively resized according to the access of the one or more memory blocks, the registry comprises one or more registry blocks, each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, the specified number is the split level of each registry block, when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and the split level is stored inside each registry block apart from the one or more keys.

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.

The independent claim 11 recites:
A method comprising:
communicatively coupling a computing device to a storage network comprising a plurality of memory blocks;
accessing one or more memory blocks of the plurality of memory blocks via the computing device;
maintaining a registry over the one or more memory blocks; and
adaptively resizing the registry according to the access of the one or more memory blocks, wherein:
the registry comprises one or more registry blocks,
each registry block comprises a split level, one or more keys, and an index,
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, 
the specified number is the split level of each registry block,

the split level is stored inside each registry block apart from the one or more keys.

When considering the independent claim 11 as a whole, the prior art of record does not teach the limitations:  A method comprising:  communicatively coupling a computing device to a storage network comprising a plurality of memory blocks; accessing one or more memory blocks of the plurality of memory blocks via the computing device; maintaining a registry over the one or more memory blocks; and adaptively resizing the registry according to the access of the one or more memory blocks, wherein: the registry comprises one or more registry blocks, each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, the specified number is the split level of each registry block, when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and the split level is stored inside each registry block apart from the one or more keys.

Therefore, in the context of the independent claim 11 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 11 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136